Appeal from a judgment in favor of defendants below (appellees) in a suit to set aside an order of the commission granting to appellee Overton Refining Company a permit to drill a second oil well on a .28-acre tract of land in the East Texas oil field as an exception to Spacing Rule 37.
The well in question is well No. 2, on the tract referred to as the Bolt tract in cause No. 8389 of the same style as this cause, (Tex.Civ.App.) 92 S.W.2d 1057, this day decided. The map in the opinion in that cause is referred to as showing the relative position of this well to other adjacent wells.
Appellee refining company was not entitled to the second well on the Bolt tract for each of the two reasons given in the opinion in cause No. 8391, of the same style as this cause, this day decided. (Tex.Civ.App.)92 S.W.2d 1060.
The trial court's judgment is reversed, and judgment is here rendered setting aside the permit to drill well No. 2 on the Bolt tract, and perpetually enjoining appellee refining company, its agents, servants, employees, assignees, and contractors from drilling well No. 2 on said Bolt tract or producing oil from such well. All costs, both trial and appellate, are taxed against appellee refining company.
Reversed and rendered.